IN THE SUPREME COURT OF PENNSYLVANIA
                                WESTERN DISTRICT


Robert A. Smillie,                      : No. 31 WAP 2012
                                        :
                       Appellant        :
                                        :
                       v.               :
                                        :
Pennsylvania Board of Probation and     :
Parole,                                 :
                                        :
                       Appellee         :


                                       ORDER

PER CURIAM


       AND NOW, this 3rd day of September, 2014, the above captioned appeal is

quashed for failure to file a brief.